Citation Nr: 0915728	
Decision Date: 04/27/09    Archive Date: 05/07/09

DOCKET NO.  08-00 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)  
in St. Petersburg, Florida


THE ISSUES

1.  Whether the severance of service connection for 
previously service-connected coronary artery disease (CAD) 
was proper.  

2.  Entitlement to a restoration of a previously granted 40 
percent rating for service connected diabetes mellitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active service from July 1968 to February 
1971, and from August 1973 to March 1977.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision, in 
which the RO reduced the rating assigned for diabetes 
mellitus from 40 percent to 20 percent, effective May 1, 
2007, and severed service connection for coronary artery 
disease, effective May 1, 2007.  The Veteran filed a notice 
of disagreement (NOD) in February 2007, and the RO issued a 
statement of the case (SOC) in September 2007.  The Veteran 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals) in November 2007.

In September 2008, the Veteran and his spouse testified 
during a Board hearing before the undersigned Veterans Law 
Judge at the RO; a transcript of that hearing is of record.

The Veteran, through his representative, submitted an 
examination report and medical opinion in September 2008.  
This list was accompanied by a signed waiver of review by the 
RO.  The Board accepts this evidence for inclusion in the 
record.

The Board notes that, in the SOC, the RO characterized the 
issues on appeal as "[e]valuation of diabetes mellitus" and 
"[s]ervice connection for coronary artery disease," rather 
than as a claim for restoration of a 40 percent rating for 
diabetes mellitus, and a claim as to whether severance of 
service connection for CAD was proper.  The Board has 
recharacterized the claims on appeal, as reflected on the 
title page, to more accurately reflect what the RO has 
actually adjudicated.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  The September 2004 grant of service connection for CAD is 
not shown to have been clearly and unmistakably erroneous.

3.  The evidence does not demonstrate an improvement in the 
Veteran's diabetes mellitus since the November 2004 rating 
decision.  


CONCLUSIONS OF LAW

1.  As the criteria for severance of service connection for 
CAD were not met, such severance was improper.  38 U.S.C.A. 
§§ 5109A, 5112(b)(10) (West 2002 & Supp 2008); 38 C.F.R. §§ 
3.105(d), 3.310, 3.500(b)(2) (2005-2008).

2.  As the RO's reduction of the rating for diabetes 
mellitus, from 40 percent to 20 percent, from May 1, 2007, 
was not in accordance with law, the criteria for restoration 
of the 40 percent rating are met.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.105, 3.344 (2005-2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Given the favorable disposition of the matters on appeal, the 
Board finds that all notification and development actions 
needed to fairly adjudicate each matter on appeal have been 
accomplished.  

II.  Analysis

A.  Severance

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  That regulation permits service 
connection not only for disability caused by service-
connected disability, but for the degree of disability 
resulting from aggravation to a nonservice-connected 
disability by a service-connected disability.  See 38 C.F.R. 
§ 3.310.  See also Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  

Once service connection has been granted, it can be severed 
only upon the Secretary's showing that the rating decision 
granting service connection is "clearly and unmistakably 
erroneous," and only after certain procedural safeguards have 
been met.  38 C.F.R. § 3.105(d).  See also Daniels v. Gober, 
10 Vet. App. 474, 478 (1997); Graves v. Brown, 6 Vet. App. 
166 (1994).

A review of the record shows that, in a September 2004 rating 
decision, the RO granted service connection for CAD.  The RO 
based its decision, in part, on a VA examiner's May 2004 
opinion that related the onset of CAD to the service-
connected diabetes mellitus.  This opinion was based in part 
on the examiner's interpretation of the record as showing 
onset of CAD in 2004.  

However, in severing service connection, the RO noted a VA 
progress note dated in November 1996, which referred to a 
myocardial infarction in 1991.  The RO concluded that the 
Veteran's CAD must have predated the onset of diabetes 
mellitus, and therefore, the diabetes mellitus could not have 
caused the onset of CAD.  In a June 2006 proposed rating 
action, the RO advised the Veteran of the intent to sever 
service connection for CAD.  Thereafter, in a January 2007 
rating decision, the RO determined that the earlier grant of 
service connection was clearly and unmistakably erroneous; 
and service connection for CAD was severed effective May 1, 
2007.

The United States Court of Appeals for Veterans Claims 
(Court) has set forth a three-pronged test to determine 
whether clear and unmistakable error (CUE) is present in a 
prior determination: (1) either the correct facts, as they 
were known at the time, were not before the adjudicator 
(i.e., more than a simple disagreement as to how the facts 
were weighed or evaluated) or the statutory or regulatory 
provisions extant at that time were incorrectly applied; (2) 
the error must be "undebatable" and of the sort which, had it 
not been made, would have manifestly changed the outcome at 
the time it was made; and (3) a determination that there was 
CUE must be based on the record and law that existed at the 
time of the prior adjudication in question.  Damrel v. Brown, 
6 Vet. App. 242 (1994), Russell v. Principi, 3 Vet. App. 310 
(1992).

The Court has further stated that a CUE is a very specific 
and a rare kind of "error."  It is the kind of error, of fact 
or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Thus, even where the premise of 
error is accepted, if it is not absolutely clear that a 
different result would have ensued, the error complained of 
cannot be clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 
40, 43-44 (1993), citing Russell, 3 Vet. App. at 313.

The Court has held that the same CUE standard that applies to 
a veteran's CUE challenge to a prior adverse determination 
under 3.105(a) is also applicable in the Government's 
severance determination under 3.105(d).  "Once service 
connection has been granted, section 3.105(d) provides that 
it may be withdrawn only after VA has complied with specific 
procedures and the Secretary meets his high burden of proof."  
See Wilson v. West, 11 Vet. App 383 (1998); see also Baughman 
v. Derwinski, 1 Vet. App. 563, 566 (1991) ("In effect, § 
3.105(d) places at least as high a burden of proof on the VA 
when it seeks to sever service connection as § 3.105(a) 
places upon an appellant seeking to have an unfavorable 
previous determination overturned.").  See also Graves, 6 
Vet. App. at 170 (holding that clear and unmistakable error 
is defined the same under 38 C.F.R. § 3.105(d) as it is under 
§ 3.105(a)).

However, the evidence that may be considered in determining 
whether severance is proper under section 3.105(d) is not 
limited to the evidence before the RO at the time of the 
initial service connection award.  See Daniels, 10 Vet. App. 
at 480; cf. Venturella v. Gober, 10 Vet. App. 340, 342-43 
(1997).  The Court reasoned that because section 3.105(d) 
specifically contemplates that a change in diagnosis or 
change in law or interpretation of law may be accepted as a 
basis for severance, the regulation contemplates the 
consideration of evidence acquired after the original 
granting of service connection.  The Court reasoned that 
"[i]f the Court were to conclude that... a service connection 
award can be terminated pursuant to section 3.105(d) only on 
the basis of the law and record as it existed at the time of 
the award thereof, the VA would be placed in the impossible 
situation of being forever bound to a prior determination 
regardless of changes in the law or later developments in the 
factual record."  Venturella, 10 Vet. App. at 342-43.

As noted above, the RO's decision to sever service connection 
for CAD was based on it's determination that the May 2004 
examiner's apparent mistake with respect to the date of onset 
of CAD reduced the probative value of the opinion to zero.  
However, rather than obtaining a new opinion, based on the 
correct date of onset, the RO apparently concluded, on the 
basis of its own judgment, that diabetes mellitus could not 
have played a causative role in the Veteran's current level 
of disability related to CAD.  Since service connection for 
CAD was severed, the Veteran submitted an examination report 
and medical opinion, dated September 2008, from his private 
physician, Uday S. Mishra, M.D., which acknowledges the 
myocardial infarction in 1991, asserts that the diabetes 
could have predated the 1996 initial diagnosis, and provides 
an opinion that the "heart condition has worsened due to the 
[d]iabetes [m]ellitus."  In addition, a February 2007 VA 
outpatient record also contains the opinion of a VA clinician 
that, "it is more likely than not that the patient's heart 
condition has worsened due to his diabetes."  

It is a matter of debate whether these opinions would be 
sufficient to support a grant of service connection for CAD 
on the basis of aggravation; however, the Board need not 
resolve that question.  The Board simply notes that the 
record contains competent medical evidence, other than the 
May 2004 opinion, of a nexus between the Veteran's CAD and 
his service connected diabetes mellitus.  As such, the Board 
cannot conclude that any error in the September 2004 decision 
was of the sort which, had it not been made, would have 
manifestly changed the outcome.  Accordingly, the Board 
concludes that there was no CUE in the September 2004 rating 
that granted service connection for CAD, and therefore the 
severance of service connection for CAD on the basis of CUE 
was improper.

B.  Restoration

Congress has provided that a veteran's disability will not be 
reduced unless an improvement in the disability is shown to 
have occurred.  38 U.S.C.A. § 1155.  When an RO reduces a 
rating without following the applicable regulations, the 
reduction is void ab initio.  Greyzck v. West, 12 Vet. App. 
288, 292 (1999).

For reductions in rating to be properly accomplished, 
specific requirements must be met.  See 38 C.F.R. § 3.344; 
see also Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).  In 
this case, the RO, in a January 2007 rating decision, reduced 
the rating for the Veteran's diabetes mellitus from 40 to 20 
percent, effective May 1, 2007.  The 40 percent rating had 
been assigned in the RO's November 2004 rating decision, 
effective October 20, 2004.  Thus, the 40 percent rating was 
in effect for less than 5 years at the time of the reduction.  
Accordingly, the provisions of 38 C.F.R. § 3.344(a) and (b) 
do not apply in this case.  As regards disability ratings in 
effect for less than 5 years, adequate reexamination that 
discloses improvement in the condition will warrant reduction 
in rating.  See 38 C.F.R. § 3.344(c).

In considering the propriety of a reduction, the Board must 
focus on the evidence of record available to the RO at the 
time the reduction was effectuated, although post-reduction 
medical evidence may be considered for the limited purpose of 
determining whether the condition has demonstrated actual 
improvement.  Cf. Dofflemyer, 2 Vet. App. at 281-82.  Care 
must be taken, however, to ensure that a change in an 
examiner's evaluation reflects an actual change in the 
Veteran's condition, and not merely a difference in the 
thoroughness of the examination or in descriptive terms, when 
viewed in relation to the prior disability history.  In 
addition, it must be determined that an improvement in a 
disability has actually occurred, and that such improvement 
actually reflects an improvement in the Veteran's ability to 
function under the ordinary conditions of life and work.  See 
38 C.F.R. §§ 4.1, 4.2, 4.13 (2008); see also Brown v. Brown, 
5 Vet. App. 413, 420-22 (1993); Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).

Under 38 C.F.R. § 4.119, Diagnostic Code 7913, a 40 percent 
rating is assigned where there is a requirement of insulin, 
restricted diet, and regulation of activities.  A 20 percent 
rating is assigned where there is a requirement of insulin 
and restricted diet, or oral hypoglycemic agent and 
restricted diet.  

In this case, the RO's reduction of the Veteran's disability 
rating for diabetes mellitus was not based on an examination 
showing an improvement, but simply was based on a review of 
the evidence of record in November 2004, specifically, the 
finding on an October 2004 outpatient report, in which the 
examiner indicated that the Veteran's neuropathy and diabetic 
foot problems resulted in the need for restriction of 
activities.  The RO concluded that, rather than supporting a 
40 percent rating for diabetes, this finding supported a 
grant of service connection for peripheral neuropathy of the 
lower extremities, and the assignment of separate ratings for 
each lower extremity.  In conjunction with the reduction of 
the rating for diabetes, the RO granted service connection 
for peripheral neuropathy of the left and right lower 
extremity, and assigned a 20 percent rating for each.  

As noted above, the rating for the disability under 
consideration was in effect for less than 5 years.  Hence, 
the provisions of 38 C.F.R. § 3.344(c) are for application.  
However, the January 2007 rating decision that reduced the 
rating, and the September 2007 SOC, reflect that the RO 
failed to apply the provisions of 38 C.F.R. § 3.344, the 
primary regulation governing rating reductions.  Although the 
RO noted in a June 8, 2006 cover letter to the June 2006 
decision announcing the proposed reduction that the Veteran's 
service-connected disabilities have shown "some 
improvement."  In fact, the RO did not find in its decision 
that there had been an improvement in the disability, or that 
such improvement actually reflected an improvement in the 
Veteran's ability to function under the ordinary conditions 
of life and work.  See 38 C.F.R. §§ 4.1, 4.2, 4.13; see also 
Brown, 5 Vet. App. at 420-22; Schafrath, 1 Vet. App. at 594.  
Indeed, in this case, no examination was conducted in 
conjunction with the reduction.  

The Board emphasizes that failure to consider and apply the 
provisions of 38 C.F.R. § 3.344, if applicable, renders a 
rating decision void ab initio.  Such an omission is error 
and not in accordance with the law.  See Greyzck, 12 Vet. 
App. at 292.  See also Hayes v. Brown, 9 Vet. App. 67, 73 
(1996); Dofflemyer, 2 Vet. App. 277.  

The Board acknowledges that the RO actually supported its 
reduction in terms of CUE in the November 2004 rating 
decision that assigned the 40 percent rating.  It noted the 
October 2004 finding of a VA clinician that, "[d]ue to the 
[n]europathy and [d]iabetic [f]oot [p]roblems, his physical 
activities [need] to be restricted."  It concluded that this 
finding was erroneously interpreted to show a restriction in 
activities due to diabetes, rather than a restriction due to 
neuropathy.  As discussed above, to find that a prior 
decision involved CUE, there must be the kind of error, of 
fact or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Here, the VA clinician did not 
find that the Veteran's restriction of activities was solely 
attributable to neuropathy, but related such restriction to 
neuropathy and diabetic foot problems, clearly 
differentiating between these two conditions.  The RO's 
initial interpretation of this report as supporting a 40 
percent rating for diabetes was reasonable, and cannot be 
categorized as clear and unmistakable error.  Therefore, to 
the extent that the provisions governing CUE are applicable 
to this matter, the Board finds that the criteria for finding 
CUE in the November 2004 rating decision are not met.  

Accordingly, the 40 percent rating assigned for diabetes 
mellitus under 38 C.F.R. § 4.119, Diagnostic Code 7913, must 
be restored, effective May 1, 2007.  


ORDER

As severance of service-connection for CAD was improper, the 
appeal as to this matter is granted.

As the reduction of the 40 percent rating for diabetes 
mellitus was in error, restoration of the 40 percent rating, 
effective May 1, 2007, is granted.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


